Citation Nr: 1543226	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-04 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.

2.  Entitlement to a compensable rating for a hematoma as residual of a gunshot wound of the back.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for spondylolisthesis and low back strain.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 and August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had an October 2012 Decision Review Officer (DRO) hearing at the RO.  A transcript of this hearing is associated with the claims file.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND


The Veteran, on his March 2012 substantive appeal, requested a Travel Board hearing before a Veterans Law Judge at the RO.  He also requested a Decision Review Officer (DRO) hearing.

The record shows that the Veteran was afforded the requested DRO hearing in October 2012.  

Unfortunately, the record also shows that the Veteran was never scheduled for his requested Board hearing.  Neither the Veteran nor any representative has suggested that the Veteran no longer desires a Board hearing.

Accordingly, the Board will remand the case to afford the Veteran a hearing before a traveling Veterans Law Judge.
 
With respect to the Veteran's claim for a higher initial rating for his service-connected anxiety disorder, the record shows that additional medical records have been uploaded into the Veteran's electronic VBMS claims folder since the most recent supplemental statement of the case (SSOC) in February 2014.  In particular, these records include a March 2015 private treatment record and a May 2015 VA PTSD examination diagnosing the Veteran with PTSD that conforms to the DSM-V criteria.  

The Veteran has not waived his right to initial AOJ review of the above evidence.  Although normally the Board would first contact the Veteran and his representative to determine whether he intends to waive his right to have the evidence considered first by the AOJ, given that remand of the case is necessary to afford the Veteran his requested Board hearing, the Board finds that it is more expedient for the AOJ to consider the evidence in the first instance while the case is in remand status.



Accordingly, the case is REMANDED for the following actions:

1. The AOJ should issue a supplemental statement of the case which includes consideration of all evidence added to the claims file since the last SSOC issued in February 2014.

2. Thereafter, schedule the Veteran for a travel Board hearing at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  

After the above has been accomplished, and if otherwise in order, return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	
	


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

